Citation Nr: 0206859	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  99-22 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left wrist fracture.


REPRESENTATION

Appellant represented by:	Louisiana Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel






REMAND

The veteran served on active duty from January 1947 to August 
1948 and from January 1951 to January 1952.  This matter 
comes to the Board of Veterans' Appeals (Board) from an April 
1999 RO decision which denied service connection for a left 
wrist fracture. 

The veteran was previously scheduled for a videoconference 
hearing before a Member of the Board to be held on February 
22, 2001.  However, by a letter dated February 21, 2001, he 
asked that the hearing be rescheduled as he was attempting to 
locate a witness.  The Board subsequently construed the 
veteran's statement as a motion to reschedule the 
videoconference hearing, and the motion was granted for good 
cause, pursuant to 38 C.F.R. § 20.704.  In June 2002, the 
veteran's representative was contacted regarding the 
scheduling of an additional videoconference hearing, and he 
requested that the actual claims file be returned to the RO 
for review prior to the hearing.

In view of the foregoing, the case is remanded for the 
following action:

The RO should schedule the veteran for a 
Board videoconference hearing on the 
issue on appeal.  His representative has 
requested, and should be given, an 
opportunity to review the claims file 
prior to this hearing.  After completion 
of necessary action on this hearing, the 
RO should return the case to the Board.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


